UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 3) Six Flags Entertainment Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 83001A201 (CUSIP Number) Neal Nenadovic, CFO Pentwater Capital Management, LP 227 W. Monroe Suite 4000 Chicago, Il 60606 (312)589-6405 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 15, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o SCHEDULE 13D/A CUSIP No.83001A201 1 NAMES OF REPORTING PERSONS Pentwater Capital Management, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.44% 14 TYPE OF REPORTING PERSON (See Instructions) IA 2 CUSIP No.83001A201 1 NAMES OF REPORTING PERSONS PWCM Master Fund Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION CaymanIslands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.20% 14 TYPE OF REPORTING PERSON (See Instructions) OO 3 CUSIP No.83001A201 1 NAMES OF REPORTING PERSONS Pentwater Equity Opportunities Master Fund Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.26% 14 TYPE OF REPORTING PERSON (See Instructions) OO 4 CUSIP No.83001A201 1 NAMES OF REPORTING PERSONS Oceana Master Fund Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.31% 14 TYPE OF REPORTING PERSON (See Instructions) OO 5 CUSIP No.83001A201 1 NAMES OF REPORTING PERSONS LMA SPC for and behalf of MAP 98 Segregated Portfolio 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.67% 14 TYPE OF REPORTING PERSON (See Instructions) OO 6 The Schedule 13D filed on February 22, 2011 (the “Initial Schedule 13D”) on behalf of Pentwater Capital Management LP, a Delaware limited partnership (“Pentwater Capital”), Pentwater Growth Fund Ltd., an exempted company formed in the Cayman Islands (“Pentwater Growth”), Pentwater Equity Opportunities Master Fund, Ltd., an exempted company formed in the Cayman Islands (“Pentwater Equity”), Oceana Master Fund, Ltd. (“Oceana”) an exempted company formed in the Cayman Islands, and LMA SPC for and behalf of MAP 98 Segregated Portfolio, a segregated portfolio company (“MAP”), relating to the common stock (the “Common Stock”) of Six Flags Entertainment Corporation, a Delaware corporation (the “Issuer”), is hereby amended as set forth below by this Amendment No.3 to Schedule 13D. PWCM Master Fund Ltd., an exempted company formed in the Cayman Islands (“PWCM”), has assumed the position previously held by Pentwater Growth. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. (a), (b) and (d)Each Reporting Person’s beneficial ownership of Common Stock on the date of this Schedule 13D is reflected on that Reporting Person’s cover page.By virtue of his position with Pentwater Capital, Mr. Halbower has the sole power to vote the shares of Common Stock owned by the Reporting Persons.Subject to restrictions, Mr. Halbower has the sole power to dispose of the shares of Common Stock owned by the Reporting Persons.No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the shares of Common Stock.The percentage calculations on the cover pages are based upon 54,124,300 shares of Common Stock outstanding as reported by the Issuer in the Issuer’s Quarterly Report on Form 10-Q for the period ended March 31, 2012 filed on May 1, 2012. (c)The transactions in the class of securities reported on that were effected during the past 60 days on behalf of the Reporting Persons are set forth on Schedule A and incorporated herein by reference.Other than those transactions, there were no other such transactions by the Reporting Companies that were effected during the past 60 days. (e)Not Applicable. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO THE SECURITIES OF THE ISSUER. Except as otherwise expressly described herein and in Schedule A, no contracts, arrangements, understandings or similar relationships exist with respect to the securities of the Company among the Reporting Persons and any person or entity. The Reporting Persons have entered into a number of derivative agreements, commonly known as Total Return Swaps, with Bank of America, which agreements provide that the profit to the Reporting Persons shall be based upon the decrease in value of the shares of Common Stock, and the loss to the Reporting Persons shall be based upon the increase in the value of the shares of Common Stock, during the period from inception of the applicable agreement to its termination.The agreements provide that they settle in cash.In addition to the shares of Common Stock that they beneficially own as shown in Item 5 above, the Reporting Persons currently have short economic exposure to an aggregate of 70,000 shares of Common Stock through such agreements. The Reporting Persons also own Term Loans of the Issuer with a face amount of $6,000,000 in a swap facility with J.P Morgan Chase. 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 15, 2012 PENTWATER CAPITAL MANAGEMENT LP By: /s/ Matthew Halbower Name:Matthew Halbower Title:Chief Executive Officer PWCM MASTER FUND LTD. By: s/ David Zirin Name:David Zirin Title:Director PENTWATER EQUITY OPPORTUNITIES MASTER FUND LTD. By: /s/ David Zirin Name:David Zirin Title:Director OCEANA MASTER FUND LTD. By: /s/ David Zirin Name:David Zirin Title:Director LMA SPC FOR AND ON BEHALF OF MAP 98 SEGREGATED PORTFOLIO By: Pentwater Capital Management LP, its investment manager By: Halbower Holdings, Inc., its general partner By: /s/ Matthew Halbower Name: Matthew C. Halbower Title: Chief Executive Officer 8 SCHEDULE A TRANSACTIONS IN SECURITIES OF SIX FLAGS ENTERTAINMENT CORPORATION WITHIN THE PAST 60 DAYS Fund TradeDate Side Quantity Price OCMF 3/15/2012 Sell OCMF 3/16/2012 Sell OCMF 3/19/2012 Sell OCMF 3/22/2012 Sell OCMF 3/23/2012 Sell OCMF 3/26/2012 Sell OCMF 3/27/2012 Sell OCMF 3/28/2012 Sell OCMF 3/29/2012 Sell OCMF 3/30/2012 Sell OCMF 4/2/2012 Sell OCMF 4/3/2012 Sell OCMF 4/4/2012 Sell OCMF 4/5/2012 Sell OCMF 4/9/2012 Sell OCMF 4/11/2012 Sell 22 OCMF 4/12/2012 Sell OCMF 4/16/2012 Sell OCMF 4/18/2012 Sell OCMF 4/19/2012 Sell OCMF 4/20/2012 Sell OCMF 4/23/2012 Sell OCMF 4/24/2012 Sell OCMF 4/25/2012 Sell OCMF 4/26/2012 Sell OCMF 4/27/2012 Sell OCMF 5/1/2012 Sell OCMF 5/2/2012 Sell OCMF 5/3/2012 Sell OCMF 5/4/2012 Sell OCMF 5/10/2012 Sell PEMF 3/15/2012 Sell PEMF 3/16/2012 Sell PEMF 3/19/2012 Sell PEMF 3/22/2012 Sell PEMF 3/23/2012 Sell PEMF 3/26/2012 Sell PEMF 3/27/2012 Sell PEMF 3/28/2012 Sell PEMF 3/29/2012 Sell PEMF 3/30/2012 Sell PEMF 4/2/2012 Sell PEMF 4/3/2012 Sell PEMF 4/4/2012 Sell PEMF 4/5/2012 Sell PEMF 4/9/2012 Sell PEMF 4/11/2012 Sell 43 PEMF 4/12/2012 Sell PEMF 4/16/2012 Sell PEMF 4/18/2012 Sell PEMF 4/19/2012 Sell PEMF 4/20/2012 Sell PEMF 4/23/2012 Sell PEMF 4/24/2012 Sell PEMF 4/25/2012 Sell PEMF 4/26/2012 Sell PEMF 4/27/2012 Sell PEMF 5/1/2012 Sell PEMF 5/2/2012 Sell PEMF 5/3/2012 Sell PEMF 5/4/2012 Sell PEMF 5/10/2012 Sell PWCM 3/15/2012 Sell PWCM 3/16/2012 Sell PWCM 3/19/2012 Sell PWCM 3/22/2012 Sell PWCM 3/23/2012 Sell PWCM 3/26/2012 Sell PWCM 3/27/2012 Sell PWCM 3/28/2012 Sell PWCM 3/29/2012 Sell PWCM 3/30/2012 Sell PWCM 4/2/2012 Sell PWCM 4/3/2012 Sell PWCM 4/4/2012 Sell PWCM 4/5/2012 Sell PWCM 4/9/2012 Sell PWCM 4/11/2012 Sell 22 PWCM 4/12/2012 Sell PWCM 4/16/2012 Sell PWCM 4/18/2012 Sell PWCM 4/19/2012 Sell PWCM 4/20/2012 Sell PWCM 4/23/2012 Sell PWCM 4/24/2012 Sell PWCM 4/25/2012 Sell PWCM 4/26/2012 Sell PWCM 4/27/2012 Sell PWCM 5/1/2012 Sell PWCM 5/2/2012 Sell PWCM 5/3/2012 Sell PWCM 5/4/2012 Sell PWCM 5/10/2012 Sell MAP 3/15/2012 Sell MAP 3/16/2012 Sell MAP 3/19/2012 Sell MAP 3/22/2012 Sell MAP 3/23/2012 Sell MAP 3/26/2012 Sell MAP 3/27/2012 Sell MAP 3/28/2012 Sell MAP 3/29/2012 Sell MAP 3/30/2012 Sell MAP 4/2/2012 Sell MAP 4/3/2012 Sell MAP 4/4/2012 Sell MAP 4/5/2012 Sell MAP 4/9/2012 Sell MAP 4/11/2012 Sell 13 MAP 4/12/2012 Sell MAP 4/16/2012 Sell MAP 4/18/2012 Sell MAP 4/19/2012 Sell MAP 4/20/2012 Sell MAP 4/23/2012 Sell MAP 4/24/2012 Sell MAP 4/25/2012 Sell MAP 4/26/2012 Sell MAP 4/27/2012 Sell MAP 5/1/2012 Sell MAP 5/2/2012 Sell MAP 5/3/2012 Sell MAP 5/4/2012 Sell MAP 5/10/2012 Sell OCMF 5/15/2012 Sell PEMF 5/15/2012 Sell PWCM 5/15/2012 Sell MAP 5/15/2012 Sell
